 1
                                                                                   JS-6
 2
 3
 4
 5
 6
 7
 8                                      UNITED STATES DISTRICT COURT
 9                                  CENTRAL DISTRICT OF CALIFORNIA
10
11 FREDDIE BROWN, an individual,                       Case No. 2:20-cv-00287-DSF-JPR
12                                      Plaintiff,     ORDER RE STIPULATION AND
                                                       ORDER FOR DISMISSAL WITH
13            vs.                                      PREJUDICE
14 ALASKA AIRLINES, INC., an entity,                   Assigned to the Hon. Dale S. Fischer
   MICHAEL P. HAMES, an individual,
15 and DOES 1 through 50, inclusive,
                                                       Action Filed: August 27, 2019
16                                      Defendants.
17
18
19
20
21
22
23
24
25
26
27
28


     4835-8347-7689v.1 0017572-000517
 1 TO THE COURT, CLERK OF THE COURT, ALL PARTIES, AND THEIR
 2 COUNSEL OF RECORD:
 3            Finding good cause, the Court grants Plaintiff Freddie Brown (“Plaintiff”)
 4 and Defendants Alaska Airlines, Inc. and Michael P. Hames’ (“Capt. Hames”)
 5 “Stipulation for Dismissal With Prejudice.”
 6            Accordingly, IT IS HEREBY ORDERED that:
 7            1.        The above-captioned action is dismissed with prejudice; and
 8            2.        All pending motions filed by any party are deemed withdrawn,
 9 including: (a) Capt. Hames’ Special Motion to Strike (filed on January 17, 2020);
10 (b) Capt. Hames’ Motion to Dismiss (filed on January 17, 2020); and (c) Plaintiff’s
11 Motion for Remand (filed on February 10, 2020).
12            IT IS SO ORDERED.
13   DATED: April 9, 2020
14                                               Honorable Dale S. Fischer
                                                 UNITED STATES DISTRICT JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
     4835-8347-7689v.1 0017572-000517
